Title: John G. Chapman to James Madison, 17 December 1833
From: Chapman, John G.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Alexandria D.C.
                                
                                December 17. 1833.
                            
                        
                        With every apology for this intrusion upon you, I have to ask the favor of being allowed (if it meet with your entire approbation) the privilege of affixing to the engraving, now in
                            progress from the portrait which you so indulgently allowed me the privilege of making of you, your autographic
                            signature. Should the engraver succeed to my wishes, it is my purpose to make the publication of the engravings as select
                            as possible, and with no other title than (with your permission) your autograph, which I have
                            taken the liberty of soliciting for the purpose——The engraving has for some time been in progress & I expect in
                            about six weeks to have it in my power to forward to you the first correct proofs I receive—With respectful compliments
                            to Mrs Madison, to yourself, & Mr Todd; with the most grateful recollections of my visit to Montpelier. I have
                            the honor to be Sir—With very great respect your Obliged & O. [ ] H St
                        
                            
                                John G. Chapman
                            
                        
                    